Exhibit 10.3




ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the "Agreement") is effective as of
the close of business on July 30, 2013, by and between E C Consulting
International, Inc., a Nevada Corporation (the "Assignor"), and Dr. Jean-Claude
Gehret and Danielle J. Gehret (collectively the “Assignee”).




RECITALS




A.

Whereas, the Assignor has agreed to assign and transfer to Assignee all of
Assignor's right, title and interest in and to all the Assets as defined below
directly related and incidental to the operating business of providing seminars
to employees of companies, principally pharmaceutical companies of Assignor (the
“Business”) as it was conducted  prior to July 30, 2013.




B.

The Assignor and Assignee have agreed to cause Assignee to assume and to fully
perform and satisfy and be liable for all of the liabilities and obligations of
Assignor that were directly related to the operations of the commercial
operations of providing seminars to employees of companies, principally
pharmaceutical companies as defined below (the "Assumed Liabilities"),
associated with the Business or Assets, and Assignee agreed to accept Assets and
assume said liabilities.




C.

Whereas, for the purpose of this Agreement, “Assets” shall mean all personal
property (both tangible and intangible), contracts, accounts receivables,
equipment, fixtures, general Intangibles (such as telephone and fax numbers,
e-mail addresses and website URLs), bank deposit accounts, cash, all present and
future contracts, all patents, franchise rights, trademarks, service marks,
trade names, inventions, processes, know-how, trade secrets, copyrights,
licenses and other rights related and incidental to the commercial operations of
the Business, as conducted prior to July 30, 2013.




D.

Whereas, for the purpose of this Agreement, “Assumed Liabilities” shall mean any
obligation of the Assignor under any contract or agreement, verbal or written,
accounts payable, unfinished work-in-progress, accrued payroll and related
taxes, and other current liabilities, checks issued in excess of deposits,
deferred revenue, taxes payable, deferred taxes, benefit obligations and any
portion of current liabilities, any debt obligations, capital lease or similar
obligations, security interest, encumbrances, levies, liens or charge of any
kind, whether voluntarily incurred or arising by operation of law or otherwise,
against any Asset, claims and causes of action, damages, demands, lost profits,
suits, actions, judgments, assessments, costs and expenses, of any nature
related and/or incidental to the Business. Assumed Liabilities shall exclude all
liabilities owed to audit firms or the transfer agent, all of which will be
retained and satisfied by Assignor.




NOW, THEREFORE, for good and valuable consideration (consisting of the return of
25,000,000 shares of the Assignor’s common stock owned by the Assignee), the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:




1.

Assignment.  Assignor hereby grants, sells, assigns, transfers, conveys and
delivers to Assignee, their successors and assigns, all of Assignor's rights,
title and interest under, in and to the Assets and Business.




2.

Assumption of Assumed Liabilities.  Assignee hereby expressly assumes and agrees
to pay, perform and/or discharge in accordance with their terms the Assumed
Liabilities.




3.

Further Assurances.  Each of Assignor and Assignee agree to execute such other
documents and take such other actions as may be reasonably necessary or
desirable to confirm or effectuate the assumption contemplated hereby.




4.

Binding Effect. This Agreement and the covenants and agreements herein contained
shall be binding upon and inure to the benefit of Assignee and its successors
and assigns and shall inure to the benefit of Assignor and its successors and
assigns.




5.

Modification. This Agreement may be modified or supplemented only by written
agreement of the parties hereto.





1




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the date first above written.







ASSIGNOR




E C CONSULTING INTERNATIONAL, INC.

A Nevada Corporation




/s/ Mark Wentura

By:  Mark Wentura

Its: President, Chairman and Chief Executive Officer




Dated:  July 30, 2013







ASSIGNEE




/s/ Jean-Claude Gehret

Dr. Jean-Claude Gehret




/s/ Danielle J. Gehret

Danielle J. Gehret




Dated: July 30, 2013





2


